       Case 2:19-cv-01379-KJN Document 27 Filed 11/27/19 Page 1 of 8



 1   SUSAN K. HATMAKER 172543
     RACHELLE TAYLOR GOLEN 295385
 2   HATMAKER LAW GROUP
     A Professional Corporation
 3   7522 N. Colonial Avenue, Suite 105
     Fresno, California 93711
 4   Telephone: (559) 374-0077
     Facsimile: (559) 374-0078
 5
     ATTORNEYS FOR Defendants: J AND J HOLDINGS, LLC;
 6   TLWP INVESTMENTS, LP; and SHANE S. ANDERSON,
     individually and as Trustee
 7

 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10                                 SACRAMENTO DIVISION
11                                            * * *
12   CYNTHINA HOPSON,                          )      NO. 2:19-cv-01379-TLN-KJN
                                               )
13           Plaintiff,                        )      DEFENDANTS, J AND J HOLDINGS,
                                               )      LLC; TLWP INVESTMENTS, LP;
14
     vs.                                       )      SHANE S. ANDERSON, as an
15                                             )      individual, and as Trustee of the Shane
     ROSS STORES, INC., as an entity and       )      S. Anderson Declaration of Trust UDT
16   doing business as “DD’s Discounts”; J AND )      October 28, 2014’s, REPLY
     J HOLDINGS, LLC; TLWP                     )      MEMORANDUM OF POINTS AND
17   INVESTMENTS, LP; SHANE S.                 )      AUTHORITIES IN SUPPORT OF
     ANDERSON, as an individual and as trustee )      MOTION TO DISMISS UNDER
18
     of the Shane S. Anderson Declaration of   )      F.R.C.P. 12(b)(1) AS TO PLAINTIFF’S
19   Trust UDT October 28, 2014; and DOES 1- )        COMPLAINT; MOTION FOR
     50, Inclusive,                            )      DECLARATORY RELIEF AGAINST
20                                             )      DEFENDANT ROSS STORES, INC.
             Defendants.                       )
21                                             )      Date:      December 6, 2019
                                               )      Time:      10:00 a.m.
22
                                               )      Courtroom: 8th Floor, Courtroom 25
23                                             )
                                               )      Judge: Honorable Kendall J. Newman
24

25

26

27

28


        REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AND FOR DECLARATORY RELIEF
         Case 2:19-cv-01379-KJN Document 27 Filed 11/27/19 Page 2 of 8


          I.    PLAINTIFF’S FIRST AMENDED COMPLAINT SHOULD NOT MOOT
 1       DEFENDANTS’ MOTION TO DISMISS AS IT HAS NOT MATERIALLY CHANGED
                          FROM THE ORIGINAL COMPLAINT
 2

 3           Plaintiff’s First Amended Complaint should be treated as a “proposed” amended
 4   Complaint as the amended complaint fails to cure the defects of the original complaint. 1
 5   Plaintiff’s Complaint and First Amended Complaint are nearly identical. Specifically, Plaintiff
 6   states that she used “a mobility scooter or other wheel devices,” and her First Amended
 7   Complaint alleges the same. (Document 1 at ¶1:6-7; Document 24 at ¶1:5-6.) Plaintiff’s
 8   Complaint alleged that in December of 2018 she desired to go to “DD’s Discounts” as does her
 9   First Amended Complaint. (Document 1 at ¶14:27-28; Document 24 at ¶13:22-23.) Plaintiff’s
10   Complaint alleged that “Ms. Hopson had a difficult time when visiting the establishment as the
11   alleged accessible parking stalls and alleged access aisles had improper slopes making it more
12   difficult for Ms. Hopson to use her wheeled device. In addition, the entrance door was heavy
13   making it more difficult to open in her “wheeled device” as does her First Amended Complaint.
14   (Document 1 at ¶16”6-10; Document 24 at ¶15:2-6.) Lastly, the alleged barriers parking lot
15   violations in the Complaint are also listed in her First Amended Complaint, only with the
16   addition of “one or more of the alleged accessible parking spaces has a length that is less than

17   eighteen feet” and “one or more access aisles do not extend to the fully required length of the

18   parking spaces they serve.” (Document 1 at ¶25; Document 24 at ¶26.)

19           The remarkable similarity between the Complaint and the First Amended Complaint

20   should not be ignored. Especially in light of the fact that Plaintiff’s “expert” clearly states that

21   he was, “unable to conduct an entire property evaluation including using all tools and devices

22   necessary to ensure proper compliance.” (Document 25-3, ¶ 6.) Plaintiff has not satisfied her

23
     1
24     The Eastern District has a long-standing practice of hearing a Motion to Dismiss even when an
     amended complaint is file and which does not cure the prior insufficient pleading. (Earls v. City
25   of Clovis, No. CVF060305 AWI SMS, 2006 WL 1222696, at *1 (E.D. Cal. May 4, 2006); RLI
     Ins. Co. v. R & L Brosamer, Inc., No. S-05-2238 WBSGGH, 2006 WL 194109, at *1 n.2 (E.D.
26   Cal. Jan. 18, 2006); Appleton v. Cty. of Sacramento, No. CIV. S-05-1685WBSKJM, 2005 WL
     3555470, at *5 (E.D. Cal. Dec. 23, 2005); Allen v. White, No. CIVS-04-0622FCDGGHP, 2005
27
     WL 1836933, at *1 (E.D. Cal. July 29, 2005). The 9th Circuit utilizes the same practice. (See
28   Fitzgerald v. State No. Civ. 96-2007, 1997 WL 579193 at *3 (D.Ariz. July 9, 1997) aff’d sub
     nom. Fitzgerald v. Ariz., 133 F.3d 926 (9th Cir. 1997).
                                                      1
           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AND FOR DECLARATORY RELIEF
       Case 2:19-cv-01379-KJN Document 27 Filed 11/27/19 Page 3 of 8



 1   burden showing sufficient contrary evidence that the upgrades performed were not in

 2   compliance with the California Building Code which are more stringent than the design

 3   requirements in the Americans with Disabilities Act Design Standards. (See Moeller v.

 4   Taco Bell (2011) 816 F.Supp.2d 831, 867 [“Where California access standards provide greater

 5   accessibility than the ADA, the California standards control]; Basking v. Hughes Realty, Inc.

 6   (2018) 25 Cal.App.5th 184, 193 [“By statute, the CBSC standards relating to access for disabled

 7   persons may not be less stringent than the corresponding ADA standards.”].)

 8           Therefore, the First Amended Complaint does not moot Defendants’ Motion to Dismiss,

 9   and should be heard.

10   A. PLAINTIFF’S FIRST AMENDED COMPLAINT CONTINUES TO BE VAGUE AND
        UNINTELLIGIBLE SO THAT THE COURT IS STILL WITHOUT FACTS
11      SUFFICIENT TO SATISFIY F.R.C.P., RULE 8

12          Plaintiff’s First Amended Complaint still does not specify which type of wheeled device

13   she used on the date of the alleged visit. The fact that this issue was not rectified in the First

14   Amended Complaint is telling. Plaintiff should have no problem stating specifically what

15   “wheeled device” she was using on the date of the alleged visit and how the alleged barrier she

16   encountered caused her harm. The fact that Plaintiff refuses to set forth sufficient facts to

17   support her claims fails to provide Defendants “fair notice” of the claim being asserted and the

18   “grounds upon which it rests.” (Bell Atlantic Corp. v. Twombly (2007) 550 U.S. 544, 555.)

19   Plaintiff cites to Ashcroft v. Iqbal (2009) 129 S.Ct. 1937, for the proposition that “facial

20   plausibility” is all that is required. Such a narrow reading is in error.

21           “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
             elements of a cause of action will not do.’ (Citation.) Nor does a complaint suffice
22           if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’ To
23           survive a motion to dismiss, a complaint must contain sufficient factual matter,
             accepted as true, to state a claim to relief that is plausible on its face.’ (Citation.)
24           A claim has facial plausibility when the plaintiff pleads factual content that
             allows the court to draw the reasonable inference that the defendant is liable
25           for the misconduct alleged. (Citation.) The plausibility standard is not akin to a
             ‘probability requirement,’ but it asks for more than a sheer possibility that a
26           defendant has acted unlawfully.’” (Id. at 678.) (Emphasis added.)
27           Here, Plaintiff’s First Amended Complaint adds no additional facts to clarify the relief
28   being sought. The only additional “facts” are that a third-party, Jason Vaughan, “conducted a
                                                        2
         REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AND FOR DECLARATORY RELIEF
       Case 2:19-cv-01379-KJN Document 27 Filed 11/27/19 Page 4 of 8



 1   brief cursory review of the Property,” and “found additional barriers that apply to Ms. Hopson’s

 2   disability.” (Document 24 at ¶ 17:13-16.) The only instance in which a third-party can claim

 3   discrimination on behalf of a person with a disability is under an “associational” theory of

 4   liability, which is not before us. (See California Civil Code § 52(e)(6).) Mr. Vaughan’s alleged

 5   findings (which Defendants wholly dispute) cannot be a substitute for an “injury [which] must

 6   affect the plaintiff in a personal and individual way. In the context of the ADA, we understand

 7   that to mean that [plaintiff] must [her]self suffer an injury as a result of the [defendant’s]

 8   noncompliance with the ADA.” (Pickern v. Holiday Quality Foods, Inc. (9th Cir. 2002) 293

 9   F.3d. 1133, 1137.) (Emphasis added.) Plaintiff’s desire to have the additional items remediated

10   does not amount to a barrier to access which caused or will cause harm to her. (Document 24 at

11   ¶ 17:16-17[“Ms. Hopson would like those additional barriers remedied and has included them

12   in this First Amended Complaint”].)

13          There is simply no nexus between Mr. Vaughan’s unlawful and incomplete findings and

14   any harm alleged by Plaintiff. 2 Furthermore, Plaintiff’s First Amended Complaint does not

15   resolve the fact that she continues to outright refuse to specify whether she used an electric or

16   manual “wheeled device.” As stated in the Memorandum, this is relevant information so that

17   Defendants and the Court can determine how the property can be upgraded so as to eliminate

18   alleged barriers applicable to Plaintiff’s disability. Additionally, the First Amended Complaint

19   is silent as to whether or not Plaintiff drove to the facility. If Plaintiff drove, then having an

20   “accessible route…within the site from…public streets and sidewalks…to the accessible

21   building or facility entrance” is not connected to her disability because she would have driven to

22   the facility thereby eliminating any need from a pathway from the public sidewalk to the

23   entrance. (Document 24 at ¶26(b).) Providing any such accessible route from the public

24   sidewalk would provide no relief for Plaintiff who must suffer “imminent injury.” (Pickern,

25   supra, 293 F.3d. at 1138.)

26

27

28          2
                See Defendants’ Objection to Mr. Vaughan’s declaration filed concurrently herewith.
                                                     3
         REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AND FOR DECLARATORY RELIEF
       Case 2:19-cv-01379-KJN Document 27 Filed 11/27/19 Page 5 of 8



 1            These are simple facts that should be able to be clearly and adequately pled so as to give

 2   fair notice to the Defendants. The fact that the First Amended Complaint is silent reveals that

 3   the “additional barriers” simply do not relate to Plaintiff’s disability. (See Moeller v. Taco Bell

 4   Corp. (N.D. Cal. 2011) 816 F.Supp.2d 831 [ “there [must be] a causal link between the injury

 5   and the conduct of which the plaintiff complains – that is, that the injury is ‘fairly traceable’ to

 6   the challenged conduct; and that the injury is ‘likely’ to be ‘redressed by a favorable decision.’”;

 7   see also, Chapman v. Pier 1 Imports (U.S.) Inc. (9th Cir. 2011) 631, F.3d 939, 947.].) (Emphasis

 8   added.) “Past exposure to illegal conduct does not in itself show a present case or controversy

 9   regarding injunctive relief … if unaccompanied by a continuing, present adverse effects.” (City

10   of Los Angeles v. Lyons (1983) 461 U.S. 95, 111.)

11            As pled, there is simply no mention as to how any barrier alleged in the First Amended

12   Complaint related to her specific disability. Just because Plaintiff alleges that there are technical

13   accessibility violations does not elevate her claim to a ripe “case and controversy” as she still

14   must allege that the violation constituted a barrier to her because of her disability. (Lujan v.

15   Defenders of Wildlife (1992) 504 U.S. 555, 560-561; Doe v. National Board of Medical

16   Examiners (1999) 199 F.3d 146, 153 [The proper analysis of standing focuses on whether the

17   plaintiff suffered an actual injury, not on whether a statute was violated.”])

18      II.        THE SAME PRIMARY RIGHT HAS ALREADY BEEN SETTLED AND
19                             DISMISSED WITH PREJUDICE

20            Plaintiff and Defendant, Ross Stores, Inc., filed a “Stipulated Dismissal with Prejudice.”
21   (Document 23.) “It is clearly established that a party may not split up a single cause of action
22   and make it the basis of separate suits, and in each case the first action may be pleaded in
23   abatement of any subsequent suit on the same claim.” (Wulfjen v. Dolton (1994) 24 Cal.2d 891,
24   894.) “The rule against splitting a cause of action is based upon two reasons: (1) that the
25   defendant should be protected against vexatious litigation; and (2) that it is against public policy
26   to permit litigants to consume the time of the courts by relitigating matters already judicially
27   determined, or by asserting claims which properly should have been settled in some prior
28   action.” (Ibid.) “If two actions involve the same injury to the plaintiff and the same wrong by

                                                      4
         REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AND FOR DECLARATORY RELIEF
       Case 2:19-cv-01379-KJN Document 27 Filed 11/27/19 Page 6 of 8



 1   the defendant, then the same primary right is at stake even if in the second suit the plaintiff

 2   pleads different theories of recovery, seeks different forms or relief and/or adds new facts

 3   supporting recovery.” (United States ex rel. Hyatt v. Mirza (E.D. Cal. 2018) 2018 WL 6653319,

 4   *3.) “The primary right is simply the plaintiff’s right to be free from the particular injury

 5   suffered.” (Ibid. at *4.)

 6           Here, Plaintiff is speaking out of both sides of her mouth. Plaintiff appears to claim that

 7   there is joint and several liability for all alleged barriers - interior and exterior - yet she also

 8   attempts to split her causes of action to seek double recovery from these Defendants which

 9   could have properly been resolved with Defendant, Ross Stores Inc. To support her argument of

10   joint and several liability, Plaintiff relies on Moore v. Chase, Inc.: “The ADA imposes

11   concurrent obligations on landlords and tenant, and provides that a landowner, as an owner of

12   property, remains liable for ADA compliance even on property leased to, and controlled by, a

13   tenant. A landlord cannot contract away its responsibility under the ADA.” (Opposition at pg.

14   3:25-4:2.) Yet, Plaintiff is seeking to have two bites at the apple by splitting her First, Second

15   and Third cause of action between Defendants and Ross Stores, Inc.

16           In Plaintiff’s original Complaint, all three causes of action are pled against all

17   Defendants, collectively. Plaintiff specifically chose not to split the any cause of action as to any

18   one individual Defendant in her Complaint (Document 1.) Plaintiff and Defendant, Ross Stores,

19   settled Plaintiff’s claims presumably under all three causes of action. (Document 23.) Plaintiff’s

20   First Amended Complaint solely against Defendants is precisely the type of “claim splitting”

21   that Wulfjen and United States ex rel. Hyatt prohibit. These Defendants were included in the

22   prior Complaint, and Plaintiff alleged alleged that there were issues with the parking lot as well

23   as the front entrance door and alleged both Defendants and Ross were responsible under the

24   Americans with Disabilities Act, Unruh Act and the Disabled Persons Act. Plaintiff specifically

25   chose to seek settlement with Ross who by Plaintiff’s admission had “concurrent obligations”

26   with landlord. “Whatever her ground of recovery might be for this single wrong, she was bound

27   to frame her complaint in prior action so as to avail herself to whatever relief the controlling set

28   of facts would warrant and so meet any possible developments in the presentation of the

                                                      5
         REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AND FOR DECLARATORY RELIEF
       Case 2:19-cv-01379-KJN Document 27 Filed 11/27/19 Page 7 of 8



 1   evidence.” (Wulfjen, supra, 24 Cal.2d at 895.) “The customer should be able to bring an action,

 2   and let the tenant and landlord fight among themselves over who is responsible to pay for any

 3   required improvements.” (Independent Living Resources v. Oregon Arena Corp. (1997) 982

 4   F.Supp.689, 768.) The Department of Justice agrees that “the allocation of responsibility is

 5   effective only as between landlord and tenant, but not with respect to third parties such as

 6   customers.” (Ibid. at fn. 94.)

 7          As Plaintiff’s alleged harm resulted from one indivisible injury, by settlement, her injury

 8   has been adequately redressed.

 9      1. Alternatively, Declaratory Relief is Still Proper as Plaintiff Waived her Claim by
           Choosing to Settle Her Claims Relating to the Front Entrance Door Pressure.
10

11          Plaintiff was made aware that the lease between these Defendants and Ross Stores, Inc.,
12   delineated that Ross Stores, Inc. had control over the exterior walls. “I understand that per the
13   terms of the lease the Tenant has sole control over the exterior walls and the interior of the
14   Leased Premises.” (See Pickett Decl. ¶ 3.) Therefore, by not including the door pressure, which
15   is necessarily located at the door of the front entrance, Plaintiff has waived her right to seek a
16   remedy to address that claim. Although Defendants have not received a copy of the settlement
17   agreement, it is presumed that Plaintiff released all claims known and unknown that may have
18   caused her injury or harm. (Golden Decl. ¶¶ 1-2.) Plaintiff states in her opposition that, “As
19   Plaintiff and Ross Stores, Inc., have entered into a stipulated dismissal, which include the
20   barriers under Ross Stores, Inc.’s control, such a matter is moot.” (Opposition at pg. 6:17-18.)
21   Plaintiff clearly and unequivocally waived the claim regarding the door pressure and cannot
22   seek redress from these Defendants.
23      III.   THE CASP PROGRAM IS STRICTLY A STATE PROGRAM AND
24      THEREFORE MR. PICKETT QUALIFIES AS A PERSON WITH KNOWLEDGE
                             WHO CAN TESTIFY
25

26          The Certified Access Specialist (“CASp”) program is a product of the California Civil

27   Code, beginning with section 55.52. It makes no difference that Mr. Pickett is not a CASp

28   because he qualifies as an expert under Federal Rule of Evidence section 702 as he clearly

                                                     6
         REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AND FOR DECLARATORY RELIEF
       Case 2:19-cv-01379-KJN Document 27 Filed 11/27/19 Page 8 of 8



 1   stated his educational background, that he is licensed as a General Contractor under the state of

 2   California and that he is familiar with and responsible to ensure that new construction,

 3   alterations and modifications are built to meet the applicable California Building Code. (Pickett

 4   Decl. ¶ 2.) Furthermore, Mr. Pickett described that a two-foot digital level was used to scale the

 5   slopes leading up to DD’s. (Pickett Decl. ¶ 4 at pg. 3:3-6.) Mr. Pickett clearly has enough

 6   experience and specialized knowledge with the state design standards to testify as an expert.

 7                                      IV.        CONCLUSION

 8           This Motion should be granted as the allegations in Plaintiff’s Complaint nor the First

 9   Amended Complaint comply with the pleading requirements under Rule 8, as it remains that

10   Plaintiff’s theory of liability is speculative that she is entitled to any relief. Plaintiff has already

11   redressed the same primary right as alleged in the First Amended Complaint by way of

12   settlement with Ross Stores, Inc. Alternatively, Defendants successfully remediated all

13   allegations against them and Plaintiff’s incomplete “cursory review” of the premises does not

14   meet her burden of proof. As Plaintiff continues to knowingly and consciously disregard basic

15   pleading requirements, should Owner Defendants’ prevail, they beg upon the Court’s discretion

16   to award their attorneys’ fees and costs.

17   DATED: November 27, 2019                        HATMAKER LAW GROUP
                                                     A Professional Corporation
18

19                                                   By      /s/ Rachelle Taylor Golden
                                                             RACHELLE TAYLOR GOLDEN
20                                                           Attorney for Defendant,
                                                             MARIA DEL CARMEN PARRA PEREZ
21                                                           dba LESLY’S GIFTS AND MORE
22

23

24

25

26

27

28

                                                        7
         REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS AND FOR DECLARATORY RELIEF
